Citation Nr: 1141347	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  06-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder tendonitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder tendonitis from October 12, 2005 to March 23, 2010.

5.   Entitlement to an initial evaluation in excess of 20 percent for right shoulder tendonitis since March 24, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1993, November 2004 to October 2005, and January 2006 to March 2007.  The appellant also had additional service (active duty for training and/or inactive duty for training) in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that granted service connection for tendonitis of both of the Veteran's shoulders and assigned a 10 percent rating for each shoulder effective October 12, 2005.  After this case was received by the Board, RO jurisdiction of the case was transferred to the New York, New York VA RO.

In November 2009, the Board remanded the claims for further development.  In a June 2011 rating decision, the Appeals Management Center assigned 20 percent disability ratings for left shoulder tendonitis effective October 12, 2005 and for right shoulder tendonitis effective March 24, 2010.



FINDINGS OF FACT

1.  Since October 12, 2005, left shoulder tendonitis has not been manifested by limitation of motion of the left arm to 25 degrees from the side.  

2.  The evidence is in equipoise as to whether from October 12, 2005 right shoulder tendonitis has been manifested by limitation of motion of the right arm to shoulder level.

3.  Since October 12, 2005,  right shoulder tendonitis has not been manifested by limitation of motion of the right arm to midway between the side and shoulder level.


CONCLUSIONS OF LAW

1.  Since October 12, 2005, left shoulder tendonitis does not meet the criteria for an initial evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

2.  The criteria for an initial 20 percent evaluation for right shoulder tendonitis from October 12, 2005 to January 30, 2006, and from March 16, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.

3. Since October 12, 2005, right shoulder tendonitis does not meet the criteria for an initial evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist 

The Veteran's claim arises from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided in a March 2006 correspondence veteran VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.  

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reports of his post-service treatment for shoulder disorders.  Pursuant to the November 2009 remand, VA in a January 2010 correspondence asked the appellant to identify all treatment for his shoulder disabilities since 2005.  VA obtained recent VA treatment records, and the Veteran submitted the records from his third period of active service pertaining to his in-service shoulder treatment.  He has also been afforded formal VA examinations in December 2005 and March 2010 to evaluate the nature, extent and severity of this disability.  The March 2010 VA examination was conducted pursuant to the November 2009 remand.  As described above, VA complied with the directives of the November 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  

Governing law and regulations

In January 2006, the RO in Buffalo, New York granted service connection for tendonitis of both of the Veteran's shoulders and assigned a 10 percent rating for each shoulder effective October 12, 2005 under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024 (tenosynovitis).  Later in June 2011, the Appeals Management Center assigned 20 percent disability ratings for left shoulder tendonitis effective October 12, 2005, and for right shoulder tendonitis effective March 24, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (arm, limitation of motion, of).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (the Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Rating criteria

The March 2010 VA examination report shows that the Veteran is right-handed.  

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis.  In the absence of limitation of motion, a 10 percent disability rating is warranted when there is involvement of two or more major joint or two or more minor joints.  When the limitation of motion of the affected part is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, a rating of 20 percent is warranted when motion of the minor or major arm is limited to shoulder level.  A 20 percent evaluation is also warranted for limitation of motion of the minor arm midway between the side and shoulder level.  A 30 percent rating contemplates limitation of motion of the minor arm to 25 degrees from the side or limitation of motion of the major arm to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Regulations define the normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).

Analysis

The Board is presented with a record on appeal that demonstrates that, in addition to bilateral shoulder tendonitis, medical professionals have diagnosed various shoulder disorders, to include right shoulder degenerative changes and bilateral shoulder impingement syndrome.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on a review of the medical evidence, the Board will treat all reported shoulder symptomatology as being attributable to the Veteran's service-connected bilateral shoulder tendonitis.

Left shoulder

A review of the December 2005 and March 2010 VA examination reports, as well as service, VA, and private treatment records shows that the Veteran has been able to raise his left arm to at least approximately the shoulder level since October 12, 2005.  A November 2005 VA treatment record reveals that abduction of the left arm was limited to about the horizontal level, and a December 2005 VA treatment record shows that he could elevate the left arm to 95 degrees.  At the December 2005 VA examination, the appellant could abduct his left arm to 140 degrees and forward flex it to 120 degrees.  Private treatment records from late 2005 reflect that the claimant could abduct and forward flex his left arm to 90 degrees.  Service treatment records from the claimant's third period of active duty show that he could abduct his left arm to at least 85 degrees and forward flex it to at least 100 degrees.  VA treatment records from 2010 and the March 2010 VA examination report shows that the Veteran could abduct and forward flex his left arm to 90 degrees.  




Right shoulder

A review of the December 2005 VA examination report, as well as service, VA, and private treatment records shows that the evidence is in equipoise as to whether from October 12, 2005 right shoulder tendonitis had been manifested by limitation of motion of the right arm to shoulder level.  A November 2005 VA treatment record reveals that abduction of the right arm was limited to about the horizontal level, and a December 2005 VA treatment record shows that he could elevate the left arm to 95 degrees.  At the December 2005 VA examination, the appellant could abduct his right arm to 110 degrees and forward flex it to 140 degrees.  Private treatment records from late 2005 reflect that the claimant could abduct and forward flex his right arm to only 90 degrees.  The service treatment records from the claimant's third period of active duty do not show any range of motion testing that is verified by date until testing on April 13, 2006.  

Although a review of the service and VA treatment records reflect that from April 13, 2006, to February 17, 2010, right shoulder tendonitis had not been manifested by limitation of motion of the right arm to shoulder level, it appears as likely that there was no improvement in functional impairment of the right shoulder during that time.

A review of the VA treatment records and the March 2010 VA examination show that from February 18, to March 23, 2010, right shoulder tendonitis had been manifested by limitation of motion of the right arm to shoulder level, and that since March 24, 2010, right shoulder tendonitis has not been manifested by limitation of motion of the right arm to midway between the side and shoulder level.  VA treatment records starting on February 18, 2010 show that the Veteran could abduct and forward flex his left arm to 90 degrees.  The March 2010 VA examination report shows that the Veteran could abduct and forward flex his right arm to 90 degrees. Accordingly, an initial rating of 20 percent, but no higher, is warranted from October 12, 2005 to January 30, 2006, and from March 16, 2007. The benefit of the doubt is resolved in the Veteran's favor.


DeLuca consideration

The Board has considered the holding in DeLuca, but finds that a schedular evaluations in excess of 20 and 10 percent are not warranted.  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 204-07.  Painful motion must also be considered.  38 C.F.R. § 4.59.  A November 2005 private treatment record reflects that bilateral shoulder abduction and external rotation were painful.  The December 2005 VA examination report shows that while there was pain during forward flexion of the left arm from 100 to 120 degrees and although there was pain with right arm internal and external rotation, there was no limitations with repetitive use.  At the March 2010 VA examination, there was objective evidence of pain with active motion bilaterally.  The examiner noted that a summary of general joint findings were tenderness, weakness, abnormal motion, and guarding of movement.  However, there was no additional limitations bilaterally after three repetitions of range of motion testing.

Extraschedular consideration

The symptoms presented by the claimant's bilateral shoulder tendonitis - pain and limitation of motion - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for left shoulder tendonitis since October 12, 2005, is denied.

A 20 percent evaluation from October 12, 2005 to January 30, 2006, and from March 16, 2007, is granted for right shoulder tendonitis, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent for right shoulder tendonitis since October 12, 2005, is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


